DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Request for Continued Examination filed on 11/25/2020.
Continued Examination Under 37 CFR 1.114 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.
Status of Claims
Claims 1-20 are pending in this Office Action.
Response to Arguments
 	Applicant’s arguments filed in the amendment filed 10/26/2020 respect to amended claims 1, 10 and 19 have been fully considered but are moot in view of new grounds of rejection necessitated by applicant’s amendments. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 10, 12, 14 and 19 rejected under 35 U.S.C. 103 as being unpatentable Veredas-Ramirez et al. (US 2005/0174144) “Veredas-Ramirez”, in view of Wang (US 2009/0100055).
Regarding Claim 1; Veredas-Ramirez discloses a method for accessing data stored as a table in a storage medium, the method comprising: 
receiving, at a multiplexer tree, a read access request for the table, the read access request including at least a lookup address (Veredas-Ramirez: paragraph [0007] – the read out device serves for selecting a memory cell from a plurality of memory cells and for reading out a data word, in particular a data bit, from the selected memory cell. The read-out device has a plurality of memory cells, in each of which a data word, that is to say a bit, for example, is stored, and a plurality of inputs for feeding in input variables. The memory cell whose data word is intended to be read out is selected on the basis of the input variables “lookup address”. The read-out device accordingly constitutes a look up table which is realized in hardware; paragraph [0008] - the read out device comprises a hierarchical arrangement of multiplexers having N hierarchical levels or stages; paragraph [0009] – multiplexer tree), 
(Wang: paragraph [0010] – Scanning for the one or more fingerprints associated with the one or more signatures can further include scanning using one or more of one or more hash tables and one or more bloom filters. Scanning for the one or more fingerprints associated with the one or more signatures can further include scanning using one or more of a hash value de-multiplexer and a fingerprint length de-multiplexer. A number of unique fingerprint lengths can be less than a number of unique signature lengths for multiple signatures and the scanning can further include scanning the particular string field for multiple fingerprints for the signatures including two or more fingerprints of a same length in parallel for each scan step size: Fig. 4B; paragraph [0157] – multiple signature unit comparators running parallel to produce segment match 454). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang into the teachings 
Regarding Claim 3; Veredas-Ramirez discloses wherein the at least one bit from the address lookup is a predetermined number of bits (Veredas-Ramirez: paragraphs [0007] - the read out device serves for selecting a memory cell from a plurality of memory cells and for reading out a data word, in particular a data bit, from the selected memory cell).
Regarding claims 10-12 and 19; note the rejection of claims 1-3. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Claims 4-9, 14-18 and 20 rejected under 35 U.S.C. 103 as being unpatentable Veredas-Ramirez et al. (US 2005/0174144) “Veredas-Ramirez”, in view of Wang (US 2009/0100055), and further in view of Tyson (US 9,047,329 – Ids).
Regarding Claim 4; Veredas-Ramirez and Wang do not explicitly disclose  wherein the multiplexer tree uses different address bits from the lookup address as select bits for each level in a particular path in the multiplexer.  However, Tyson discloses wherein the multiplexer tree uses different address bits from the lookup address as select bits for each level in a particular path in the multiplexer (Tyson: Fig. 2B; col. 8 – lines 41-67  - show different address bits for different level of Fig. 2A ). Therefore, it would have been obvious to a person of ordinary skill in the art before the 
Regarding Claim 5; Veredas-Ramirez and Wang do not explicitly disclose wherein multiple address bits from the lookup address are hashed at certain levels of the multiplexer tree. However, Tyson discloses multiple address bits from the lookup address are hashed at certain levels of the multiplexer tree (Tyson: Fig. 2A). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tyson into the teachings of Veredas-Ramirez and Wang to reduce the amount of memory used to implement each data table as taught by Tyson (Abs).
Regarding Claim 6; Veredas-Ramirez and Wang do not explicitly disclose wherein the determining, by the multiplexer tree, the index into the table includes performing column reduction using the lookup address. However, Tyson discloses wherein the determining, by the multiplexer tree, the index into the table includes performing column reduction using the lookup address (Tyson: Figs. 1, 3 – using hashing as index to lookup address in the table).-21- 4872928-1AMD-160375-US-NPTherefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tyson into the teachings of Veredas-Ramirez and Wang to include techniques of lookup operation for looking up a data value stored in a table as taught by Tyson (Abs).
Regarding Claim 7; Tyson further discloses wherein address bits not used for row reduction are used as input bits for the column reduction (Tyson: Fig. 2A; col. 8, lines 44-55 - the number of storage locations included in a column may decrease from the first column of storage locations to the last column of storage locations. Accordingly, arrays 204 and 206 may include eight storage locations while array 208 includes four storage locations and array 210 includes two storage locations. The addresses for arrays 208 and 210 may be determined by dropping a bit from the binary numbers used as indexes for each respective array. For example, arrays 204 and 206 may have associated indexes for all eight storage locations included within each array, as shown by arrays 214 and 216 of FIG. 2B. However, for array 208, the least significant bit may be dropped from the index, as shown by array 220 of FIG. 2B. This results in four different binary numbers. Thus, dropping a bit from the index may map the eight indexes originally produced by hash function 104 to the four storage locations of array 208).  Same motivation as claim 6.
Regarding Claim 8; Tyson further discloses wherein hashed selection bits from a corresponding row reduction are used for the column reduction (Tyson: col. 2, lines 24-34 – the first plurality of storage locations may be arranged in a plurality of rows included in a plurality of columns, wherein the plurality of columns includes a first column and a last column, and wherein the number of rows included in a column decreases from the first column to the last column). Same motivation as claim 6.
Regarding Claim 9; Tyson further discloses wherein the lookup address includes at least one of global history, linear address, physical address, thread identifier, page attributes, and a pointer (Tyson: Fig. 2D; col. 9 , lines 31-52 – pointer 238). Same motivation as claim 6.
Regarding Claim 20; Veredas-Ramirez and Wang do not explicilty disclose wherein the one or more column multiplexers are configured to perform column in parallel with the hashing and row reduction performed by the plurality of row multiplexers using the lookup address to select column, wherein bits from the lookup address not used for row reduction are used as input bits for the column reduction and wherein hashed selection bits from a corresponding row reduction are used for the column reduction. However, Tyson discloses wherein the one or more column multiplexers are configured to perform column in parallel with the hashing and row reduction performed by the plurality of row multiplexers using the lookup address to select column, wherein bits from the lookup address not used for row reduction are used as input bits for the column reduction and wherein hashed selection bits from a corresponding row reduction are used for the column reduction (Tyson: Figs. 1, 3 – using hashing as index to lookup address in the table;-21-4872928-1 AMD-160375-US-NPcol. 2, lines 24-34 – the first plurality of storage locations may be arranged in a plurality of rows included in a plurality of columns, wherein the plurality of columns includes a first column and a last column, and wherein the number of rows included in a column decreases from the first column to the last column; Fig. 2C - storage locations where the number of storage locations included in a column increases before decreasing towards a particular side of a data table in accordance with one embodiment. Reducing the number of storage locations in a first column, such as array 226, may further reduce the amount of memory used by the lookup operation). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tyson into the teachings of Veredas-Ramirez and Wang to include 
Regarding claims 13 and 15-18; note the rejection of claims 4 and 6-9. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.
Allowable Subject Matter
Claims 2 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423.  The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thuy (Tiffany)  Bui/                
Examiner, Art Unit 2153                                                                                                                                                               


/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153